Title: From John Adams to François Adriaan Van der Kemp, 1 August 1803
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy August 1. 1803

I received your favour of July 17th. on Saturday. I received and read with pleasure your Essay on the use of Copper among the Greeks and inclosed it immediately by the Post, to Mr Bordley of Philadelphia as you directed. The Remarks on Jefferson and Buffon I presented with my own hand to the Accademy at their last Meeting, which was in May. It was referred to the Committee, to whose Consideration Such Communications are commonly Submitted. What their report will be, I cannot Say: but it will probably be made at the next meeting, the latter End of this month. My own opinion of it the manuscript is not altered. I think it a learned and ingenious Performance and the compliments to Jefferson and Buffon, have no weight with me, but I am apprehensive will form an objection to the publication in the Minds of the Committee and the Accademy: Neither of these illustrious Personages is held in much Veneration among our New England Philosophers. In plain English Buffons Theory of the Earth his Molecules organiques and Some others of his profound Discoveries are classed with the most Stupid Things that ever were committed to the Press. I am afraid too that the extraordinary lenth of your manuscript and the numerous complimentary Episodes, together with the Difficulty of reading the handwriting, and Still greater difficulty in conforming the Style to the Taste of American Readers, will operate too powerfully against the publication. My vote however will certainly be in its favour.
The Essay on the Revolution in France, by a Society of Gentlemen of Letters, is a happy thought, and as well executed as could be expected from the greatest Schollar in Europe. I return it with many thanks.
With usual Esteem and regard, I am / &c
John Adams